Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 1 of 31 Page ID #:2577


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-3444-GW-AFMx                                            Date      November 17, 2020
 Title             Mariah Danielle Alhawarin v. James McCament, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                 IN CHAMBERS - ORDER


       Attached hereto is the Court’s Tentative Ruling on Cross-Motions for Summary Judgment
[142][143]. The Court sets a hearing on the motions for November 19, 2020 at 8:30 a.m. The parties are
to appear telephonically by contacting the court clerk at javier_gonzalez@cacd.uscourts.gov.




                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 2 of 31 Page ID #:2578




   Mariah Danielle Alhawarin v. James McCament et al; Case No. 2:17-cv-03444-GW-(AFMx)
   Tentative Ruling on Cross-motions for Summary Judgment


   I.      Background
           Plaintiffs Mohammed Alhawarin (“Mr. Alhawarin”) and his wife, Mariah Danielle
   Alhawarin (“Mrs. Alhawarin”) (collectively, “Plaintiffs”), bring this immigration case under the
   Administrative Procedure Act (“APA”).                Plaintiffs challenge the decision of United States
   Citizenship and Immigration Services (“USCIS”) – and subsequent affirmation by the Board of
   Immigration Appeals (“BIA”) (collectively, the “Agencies”) – to deny Mrs. Alhawarin’s Form I-
   130, Petition for Alien Relative, filed on behalf of her husband which is an initial step to adjust his
   status to a permanent resident.1 At issue is whether Mr. Alhawarin’s prior marriage to Amber
   Williams (“Williams”) was a fraudulent one entered into for the purpose of evading immigration
   laws. USCIS determined that it was, and that Mr. Alhawarin was therefore statutorily ineligible
   for a grant of the I-130 petition. Before the Court are the parties’ cross-motions for summary
   judgment.2
           A. Legal Background
           When a U.S. citizen marries a non-citizen, the former may petition for lawful permanent
   residency for the latter. See 8 U.S.C. §§ 1151, 1154. The process begins with the citizen filing a
   Form I-130, which asks USCIS to formally recognize the validity of the marriage. 8 C.F.R. §§
   204.1(a)(1), 204.2(a)(1). The petitioner bears the burden of providing evidence of the claimed
   relationship. 8 C.F.R. §§ 204.1(a)(2). USCIS then conducts “an investigation of the facts” and
   adjudicates the petition. 8 U.S.C. § 1154(b). Once the I-130 petition is approved, the non-citizen

           1
              The Department of Homeland Security (“DHS”) administers and enforces the immigration laws. 8 U.S.C.
   § 1103(a)(1). Within the DHS are the United States Citizenship and Immigration Services (“USCIS”) which is
   charged with processing immigration and naturalization applications (such as I-130 petitions), and the United States
   Immigration and Customs Enforcement (“ICE”) which is charged with enforcing immigration laws including initiation
   of investigations into potential violations.
            2
              The following abbreviations are used for the parties’ filings: (1) First Amended Complaint (“FAC”), ECF
   No. 64; (2) Certified Administrative Record (“CAR”), ECF No. 81; (3) Defendants’ Motion for Summary Judgment
   (“Def. MSJ”), ECF No. 142; (4) Plaintiff’s Motion for Summary Judgment (“Alhawarin MSJ”), ECF No. 143; (5)
   Transcripts from bond hearings in Mr. Alhawarin’s Removal Proceedings (“Bond/Removal Tr.”), ECF No. 143-3;
   (6) Defendants’ Opposition to Plaintiff’s Motion for Summary Judgment (“Def. Opp.”), ECF No. 145; (7) Plaintiffs’
   Opposition to Defendants’ Motion for Summary Judgment (“Alhawarin Opp.”), ECF No. 147; (8) Defendants’
   Reply in Support of its Motion for Summary Judgment (“Def. Reply”), ECF No. 149; (9) Plaintiffs’ Reply in
   Support of its Motion for Summary Judgment (“Alhawarin Reply”), ECF No. 150; (10) Defendants’ Statement of
   Uncontroverted Facts (“Def. SUF”), ECF No. 149-1; (11) Plaintiffs’ Statement of Uncontroverted Facts
   (“Alhawarin SUF”), ECF No. 150-1.

                                                                1
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 3 of 31 Page ID #:2579




   spouse may thereafter apply for permanent residency. See 8 U.S.C. § 1255(a); 8 C.F.R. § 245(a).3
            However, statutory law provides that “no petition shall be approved” if USCIS determines
   that the non-citizen spouse previously entered into a marriage “for the purpose of evading the
   immigration laws.” 8 U.S.C. § 1154(c). “This is a severe penalty in several ways.” Zerezghi v.
   U.S. Citizenship and Immigration Services, 955 F.3d 802, 804 (9th Cir. 2020). First, it applies
   even if the current marriage is bona fide. Id. Second, it is a mandatory bar. Id.; see also 8 U.S.C.
   § 1154(b).
            The regulations require that USCIS “deny a petition for immigrant visa classification filed
   on behalf of any alien for whom there is substantial and probative evidence” of an attempt or
   conspiracy “to enter into a marriage for the purpose of evading the immigration laws.” 8 C.F.R. §
   204.2(a)(1)(ii) (emphasis added). Where the USCIS denies an otherwise valid I-130 spouse
   petition on the grounds that the alien beneficiary had previous been involved in marriage fraud,
   the initial burden of proof is on USCIS which, inter alia, often uses documents in its possession,
   interviews with the couple, and observations made during visits to the couple’s marital residence.
   See Zerezghi, 955 F.3d at 805 (citing Matter of Singh, 27 I & N Dec. 598, 600-01 (BIA 2019)). If
   USCIS finds that there is “substantial and probative evidence” of marriage fraud, it issues a Notice
   of Intent to Deny the immigration petition. The burden then shifts to the petitioner to rebut that
   finding. Matter of Kahy, 19 I. & N. Dec. 803, 806-07 (BIA 1988). If the petitioner cannot rebut
   the charge to USCIS’ satisfaction, the petition is denied.
            B. Factual Background4
            Mr. Alhawarin, a stateless Palestinian, was born in Hebron, Israel. Def. SUF ¶ 2, FAC ¶
   27. He entered the United States in 2005 on an F-1 student visa. FAC ¶ 28. Mr. Alhawarin met
   his first wife (i.e. Williams, a U.S. citizen) in April 2008, while they were both working at a Cold
   Stone Creamery shop in Dover, Delaware owned by Mr. Alhawarin’s brother, Murad Alhawarin
   (“Murad”). Def. SUF ¶ 3; FAC ¶ 30. Murad originally proposed the idea of Williams and Mr

            3
               The grant of the I-130 petition does not grant lawful permanent resident status. The alien beneficiary must
   thereafter apply for adjustment of status. As described in Lee v. Barr, 975 F.3d 69, 73 (1st Cir. 2020), “an I-130
   petition [is] a visa petition that a U.S. citizen or legal permanent resident may file on behalf of an alien relative as the
   first step in that relative’s application for a green card through adjustment of status.” Furthermore, as stated in the
   instructions to the I-130 Petition for Alien Relative Form itself, “The filing or approval of this petition does not give
   your relative any immigration status or benefit.” See https://www.uscis.gov/i-130 (last visited November 13, 2020).
            4
              The following facts, unless otherwise noted, are not disputed; or, if disputed, the disputing party has failed
   to proffer any evidence (such as reference to the Certified Administrative Record) to establish a valid basis for a
   disagreement as to the fact.

                                                                    2
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 4 of 31 Page ID #:2580




   Alhawarin getting married. See Plaintiffs’ Response to Def. SUF ¶ 3. The two of them were
   married five months later by a justice of the peace with only Mr. Alhawarin’s cousin present.5
   Def. SUF ¶ 4. After the marriage, the two found an apartment in Dover, Delaware in December
   2008 with a third roommate, Jonica Webb (“Webb”). Def. SUF ¶ 31; CAR at 514. On December
   4, 2008, Williams filed an I-130 petition on behalf of Mr. Alhawarin.6 Id. ¶ 7, see also CAR at
   507. The two were interviewed by a USCIS officer in May 2009 as part of the petition process.
   Id. ¶ 9. The officer noted some discrepancies in the answers they gave. For example, the officer’s
   notes indicate that when asked what time Mr. Alhawarin returned home on the Friday before the
   interview, Mr. Alhawarin said it was around 5:00 PM, whereas Williams “emphatically” stated
   that Mr. Alhawarin never came home before 11:00 PM. Id. ¶ 11, CAR at 517. When asked
   whether Mr. Alhawarin had ever been away from their home for a two-week period, the officer
   wrote that Williams “emphatically said the opposite” of what Mr. Alhawarin had told the officer
   (that he had not). CAR at 519. Furthermore, the officer observed that Mr. Alhawarin’s answer to
   one question (asking when was the last time he went shopping with Williams) was “very evasive
   – [Mr. Alhawarin] stated that he has panic attacks and has trouble remembering things.” CAR at
   518.
            Because of these discrepancies, USCIS requested that U.S. Immigration and Customs
   Enforcement (“ICE”) investigate Mr. Alhawarin and Williams for marriage fraud. The marriage
   fraud investigation was conducted by officers from both the DHS and the Federal Bureau of
   Investigation (“FBI”).7 Alhawarin SUF No. 10. Williams was interviewed by ICE officer Mark
   Olexa in June 17, 2010. Def. SUF ¶ 13. At the interview, Williams hand wrote a statement on a
   Form I-215W: Record of Sworn Statement in Affidavit Form (the “June 2010 Statement”)
   admitting that the marriage was a fraud. Def. SUF ¶ 14. In it, Williams described how Murad

            5
              Williams contends in a December 2010 statement that, after their marriage ceremony, she and Mr.
   Alhawarin went to a “Bob Evans” restaurant with friends. CAR at 50. She also states that: (1) at the time of her
   marriage, she was living with her grandmother; (2) immediately after the marriage, she continued to live with her
   grandmother for a period of time; and (3) during that time, she never told her grandmother that she had married Mr.
   Alhawarin. Id.
            6
                Williams’ I-130 petition was prepared by an attorney (i.e. John Vandenberg). CAR at 526.
            7
              In 2003, the Attorney General delegated authority to FBI agents “to exercise the functions of immigration
   officers for the purpose of (1) investigating . . . any alien who is in the United States in violation of the Immigration
   and Nationality Act of 1952, as amended, or any other law or regulation relating to visa or the conditions of visas,
   admission of aliens . . . or (2) enforcing any requirements of such statutes or regulations . . . .” See FBI, Office of
   General Counsel, Delegation of Authority to the FBI to Exercise the Powers and Duties of Immigration Officers, (Feb.
   26, 2003) published in AILA InfoNet at Doc. No. 01300915.

                                                                   3
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 5 of 31 Page ID #:2581




   pressured her into marrying Mr. Alhawarin “as soon as possible” and helped her and Mr.
   Alhawarin prepare for the May 2009 interview. CAR at 511. Murad met with the couple two days
   before the interview to take pictures of them to supplement their I-130 petition and Mr. Alhawarin
   filed a joint tax return for himself and Williams – after Williams had already filed her tax return
   individually.8 CAR at 511. Williams stated that Mr. Alhawarin “never really lived in [the Dover
   apartment] with me” and that, by October 2009 (when the lease was about to expire and Mr.
   Alhawarin had refused to let her move in with him), she had left the apartment to live with her
   grandmother and was seeking a divorce. CAR at 511. Williams believed that her marriage had
   been a fraudulent one observing that:
           In February 2009, Mohammed clearly told me he needed a green card to remain in
           this country. He told me he would help me if I helped him, but by then I realized
           the marriage was false and he was only tied to me for his green card . . . .
           ****
           In October 2009 me and Mohammed met up and talked about the marriage and I
           told him I didn’t want to be a part of it. I wanted a divorce . . . . [He] basically then
           stated he just needed a green card because he wanted to go to school and it would
           be cheaper for him if he was a U.S. citizen. He said the marriage was false later on
           a couple weeks later and he just wanted a green card and I could go on and live my
           life after he got his card. He took me back home and told me it wouldn’t be right
           if I divorced him after he paid out all the money he paid for the rent for the
           apartment.
   CAR at 511. In her hand-written statement, Williams affirmed that she was told by the officer that
   her “statements must be made freely and voluntarily.”9 CAR at 510.
           Williams signed a form dated June 17, 2010, “voluntarily” withdrawing her I-130 petition.
   CAR at 509. On December 3, 2010, the USCIS acknowledged the withdrawal but stated that: (1)
   Williams and Mr. Alhawarin had “failed to produce sufficient documentary evidence to
   demonstrate the bona fide nature of [their] relationship;” (2) significant discrepancies appeared in
   Williams’ and the beneficiary’s individual responses before the USCIS officer; (3) Williams had
   “provided a sworn statement that included an admission that [she] and the beneficiary engaged in

           8
             In her June 2010 Statement, Williams also related that:
           On May 14, 2009, me and Mohammed went to PA to see the lawyer before the actual interview . . . .
           The lawyer asked us numerous questions to get us prepared for the immigration lawyers. We were
           held in separate rooms and after we came back together, the lawyer noted everything we said wasn’t
           legit and it was bullshit.
   CAR at 511.
            9
              The June 2010 Statement indicates that Williams’ signing of the document and swearing to the truth of its
   contents was also witnessed by another government officer. CAR at 513.

                                                                4
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 6 of 31 Page ID #:2582




   a fraudulent martial arrangement;” (4) the USCIS had found that statement to be “detailed and
   credible;” (5) the USCIS found Williams’ withdrawal of her I-130 petition to be “freely and
   voluntarily” made; (6) “[i]n view of the fact that [she] requested that the subject petition be
   withdrawn, USCIS will address that request rather than proceed with adjudication of [her]
   petition;” (7) [her] “withdrawal is acknowledged and effective as of this date;” (8) “[a]s set forth
   in 8 CFR § 103.2(b)(l5), no appeal lies from USCIS’ acknowledgement of withdrawal;”10 and (9)
   the “withdrawal terminates any further action on [her] petition.” CAR at 440-41; Def. SUF ¶ 34.
   Despite being informed that no appeal lies from a USCIS acknowledgement of a withdrawal of a
   I-130 petition, on December 17, 2010, Williams filed a Notice of Appeal to the BIA from the
   USCIS’ acknowledgement asserting that she “never knowingly withdrew this case for the . . .
   Beneifcary [sic] and if there is a withdraw notice signed by her in the file it was only obtained by
   trickery and coercion.”11 CAR at 422. In that Notice of Appeal, in the section for a specification
   of the reasons for the appeal,12 Williams stated that “Petitioner through this appeal requests that
   this case is immediately reopened and a properly factually based decision is entered.” Id. It is
   unclear from the record if there ever was an adjudication of Williams’ appeal from the USCIS’
   acknowledgement of withdrawal.
            On October 25, 2010, USCIS Officer Olexa interviewed Jonica Webb who was Williams’
   roommate during a portion of the relevant period of time. Webb provided a hand-written sworn
   statement on a DHS Form I-263W form declaring in part that:
            I lived at 848 Woodcrest Dr. Apt. C3 for approx. 8 months. Mike [Mr. Alhawarin]
            and Amber [Williams] were married and it was fake. Amber received money, cars,
            cameras, for the marriage. Amber and Mike would meet outside the apartment for
            interviews. Mike never spent the night or got dressed at the apartment. Amber said
            she was helping Mike stay in the U.S. Amber was not faithful nor did she want to
            be with Mike. She just wanted money or material things from him. Amber said
            she was scared she was going to get caught and go to jail.
   CAR at 514-15. Webb’s swearing to the contents of her statement and her signing it was witnessed

            10
              As stated in 8 CFR § 103.2(b)(l5): “The USCIS acknowledgement of a withdrawal may not be appealed.
   A denial due to abandonment may not be appealed, but an applicant or petitioner may file a motion to reopen under §
   103.5.”
             11
                In her appeal, Williams was represented by the same attorney who is the counsel of record for the Plaintiffs
   herein (i.e. Julie A. Goldberg). CAR at 420, 423.
            12
              In the Form EOIR-29 Notice of Appeal, in the Section 2 specification of reasons for appeal, appellants are
   warned that “If the factual or legal bases for the appeal is not sufficiently described, the appeal may be summarily
   dismissed.” CAR at 422.

                                                                   5
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 7 of 31 Page ID #:2583




   by a second government officer, i.e. Walter Markovsky. CAR at 516.
           According to Plaintiffs, the FBI initiated a criminal investigation into Mr. Alhawarin to see
   if there were grounds for charging him with any crimes.13 As part of this investigation, an FBI
   agent met with Williams on July 9, 2010 and later on July 12, 2010, to conduct consensually
   recorded phone calls between her and Mr. Alhawarin “to see if he would make any incriminating
   statements that might be used in a criminal proceeding.” Alhawarin Reply at 13-14. Mr.
   Alhawarin ultimately was not prosecuted, though removal proceedings were commenced against
   him (as described below).
           Mr. Alhawarin and Williams divorced in October 2010. Def. SUF ¶ 33. Mr. Alhawarin
   later entered into a second marriage, this time with Mrs. Alhawarin. The two of them met in
   January 2009, also while working at Cold Stone Creamery, but at a different location in
   Delaware.14 Mr. Alhawarin and Mrs. Alhawarin obtained a marriage license in November 2010,
   and were formally married in May 2011; Mrs. Alhawarin filed a Form I-130 petition on his behalf
   in June 2011. CAR at 493-95; Def. SUF ¶¶ 36-37.
           While those events were transpiring, ICE commenced removal proceedings against Mr.
   Alhawarin based on his allegedly false marriage to Williams as well as for violating the terms of
   his F-1 visa.15 FAC at 3; Alhawarin Reply at 14. ICE agents wanted to detain Mr. Alhawarin, and
   so bond hearings were held before an immigration judge, which ran from December 2010 through
   May 2011.16 At the bond hearings, Plaintiffs provided a sworn declaration from Williams (the
   “December 2010 Statement”) asserting that her marriage to Mr. Alhawarin was bona fide and that
   her June 2010 Statement was coerced by ICE and FBI officers.17 Def. SUF ¶ 43. Williams states:
           [The ICE and FBI officers] have continually harassed me and would not stop. They
           never informed me that I had a right to an attorney or to remain silent and that I
           didn’t not [sic] have to speak to them or go in their car to there [sic] office or let
           13
             As per 8 U.S.C. § 1325(c), “Any individual who knowingly enters into a marriage for the purpose of
   evading any provision of the immigration laws shall be imprisoned for not more than 5 years . . . .”
           14
             Mr. and Mrs. Alhawarin started “dating” in the summer of 2010 while Mr. Alhawarin was still married to
   Williams. CAR at 501, 521.
           15
              If he had engaged in marriage fraud, Mr. Alhawarin was eligible for removal under 8 U.S.C. §
   1227(a)(1)(G)(ii). See Def. Opp. at 15.
           16
                There were five separate hearings dates, due to repeated continuances.
           17
                Williams’ December 2010 Statement which was proffered at the bond hearing appears to be the same one
   that she supplied in her appeal of the USCIS’ acknowledgement of withdrawal of her I-130 petition and which was
   also later filed in Mrs. Alhawarin’s I-130 petition and appeal. Compare CAR at 434-39 with CAR at 137-42, and with
   CAR 47-52.

                                                                  6
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 8 of 31 Page ID #:2584




           them in my house. They have come to my house several times. One time they
           made my grandmother call me when I was staying at a friend’s house and when I
           got on the phone they demanded that they come pick me up. They made me go in
           the car to their office and sign many papers I did not understand. They have given
           me a list of eight questions and demanded that I call [Mr. Alhawarin] on the phone
           and ask him exactly what was written and they threatened me that if I didn’t read
           the questions exactly how they wrote them without changing the words I would be
           arrested and in trouble.
   CAR at 48. The immigration judge ultimately allowed Mr. Alhawarin to post bond. CAR at 237.
   The removal proceedings were eventually administratively closed in 2016 because of the
   Agencies’ long delay in processing Plaintiffs’ Form I-130 petition. Def. Reply at 6, n.3.
           USCIS issued to Plaintiffs its Notice of Intent to Deny the I-130 petition in August 2013
   (“NOID”), finding that while their marriage appeared to be bona fide, Mr. Alhawarin’s previous
   marriage to Williams was not.18 Def. SUF ¶ 41. Under 8 U.S.C. § 1154(c), Mr. Alhawarin was
   therefore ineligible for approval of the I-130 petition. In the NOID, the USCIS advised the
   Plaintiffs that they could submit additional evidence. CAR at 10. Plaintiffs responded by
   supplementing their petition with new material, including Williams’ December 2010 Statement.
   Def. SUF ¶ 43. The Plaintiffs did not supply the USCIS with a transcript or the CD recordings of
   the bond hearings. See CAR at 33, 36. Nor did they make a request to be allowed to conduct an
   examination of Webb. See Def. SUF ¶ 43.
           USCIS denied the petition in September 2014. Def. SUF ¶ 44. Plaintiffs immediately
   appealed to the BIA. However, their appeal languished for over two years because USCIS failed
   to forward it to the BIA. Finally, after the filing of a federal lawsuit in this district seeking a writ
   of mandamus to compel USCIS action, their appeal was sent to the BIA. FAC ¶ 87. The BIA
   affirmed USCIS’ denial. Def. SUF ¶ 57.
           Plaintiffs seek to set aside the Agencies’ denial of their petition, challenging it under the
   APA as “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5
   U.S.C. § 706(2)(A); see Alhawarin MSJ at 3. The defendants are all federal officials (or former
   federal officials) from the Agencies or other government entities, sued in their official capacities
   (“Defendants”).


           18
              In the NOID, the USCIS stated that it was basing its decision on, inter alia: (1) Williams’ June 2010
   Statement (wherein she sworn that her marriage to Mr. Alhawarin was not bona fide), and (2) the information provided
   by Webb (the roommate during the relevant time) who confirmed that the marriage was fraudulent based on her
   observations and Williams’ admissions to her. CAR at 9.

                                                                7
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 9 of 31 Page ID #:2585




   II.     Legal Standard
           The review of a final agency action is governed by the APA using a deferential standard,
   under which an agency’s decision may be set aside if it was “arbitrary, capricious, an abuse of
   discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A). The role of the
   court is not to substitute its judgement for that of the agency. Nat’l Ass’n of Home Builders v.
   Norton, 340 F.3d 838, 841 (9th Cir. 2003). Rather, “[courts] ask whether the agency ‘considered
   the relevant factors and articulated a rational connection between the facts found and the choice
   made.’” Natural Res. Def. Council v. U.S. Dep’t of the Interior, 113 F.3d 1121, 1124 (9th Cir.
   1997) (quoting Pyramid Lake Paiute Tribe of Indians v. U.S. Dep’t of the Navy, 898 F.2d 1410,
   1414 (9th Cir. 1990)).
           An agency’s factual finding will not be disturbed if it is supported by “substantial
   evidence.” Family Inc. v. U.S. Citizenship and Immigration Services, 469 F.3d 1313, 1315 (9th
   Cir. 2006). Under this deferential standard, the decision will be set aside only if the challenging
   party shows that “the agency relied on factors which Congress had not intended it to consider,
   entirely failed to consider an important aspect of the problem, offered an explanation for its
   decision that runs counter to the evidence before the agency, or is so implausible that it could not
   be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n
   v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983).
           Under the APA, a district court’s review is usually limited to the administrative record. 5
   U.S.C. § 706.19 Therefore, the usual “genuine dispute of material fact” standard for summary
   judgment does not apply, as the entire case on review is a question of law. In APA cases, summary
   judgment functions as a mechanism for determining as a matter of law whether the administrative
   record supports the agency’s decision and whether the agency complied with the APA. Occidental



           19
               In general, “judicial review of an agency action is limited to the administrative record on which the
   agency based the challenged decision,” Fence Creek Cattle Co. v. United States Forest Serv., 602 F.3d 1125, 1131
   (9th Cir. 2010) (citation omitted). However, “certain circumstances may justify expanding review beyond the
   record or permitting discovery.” Animal Def. Council v. Hodel, 840 F.2d 1432, 1436 (9th Cir. 1988) (citation
   omitted). The Ninth Circuit mandates that courts may only review extra-record materials if: “(1) supplementation is
   necessary to determine if the agency has considered all factors and explained its decision; (2) the agency relied on
   documents not in the record; (3) supplementation is needed to explain technical terms or complex subjects; or (4)
   plaintiffs have shown bad faith on the part of the agency.” Fence Creek, 602 F.3d at 1131; see also Sw. Ctr. for
   Biological Diversity, 100 F.3d at 1450 (quoting Inland Empire Pub. Lands Council v. Glickman, 88 F.3d 697, 703-
   04 (9th Cir. 1996)). To successfully invoke one or more of these factors, the plaintiff has a “heavy burden to show
   that the additional materials sought are necessary to adequately review” the agency’s decision. Fence Creek, 602
   F.3d at 1131.

                                                                 8
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 10 of 31 Page ID #:2586




   Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985).
   III.   Discussion
          A. Whether USCIS and the BIA were Collaterally Estopped from Finding that Mr.
             Alhawarin’s Marriage to Williams was not Fraudulent
          Plaintiffs argue that Mr. Alhawarin’s previous marriage to Williams was already
   determined by an immigration judge in Mr. Alhawarin’s 2010-11 bond hearings to have been bona
   fide, and that the Agencies were therefore collaterally estopped from finding otherwise.
          Collateral estoppel generally applies to agency decisions. See B & B Hardware, Inc. v.
   Hargis Industries, Inc., 575 U.S. 138, 148 (2015) (observing that “where a single issue is before a
   court and an administrative agency, preclusion also often applies”). The Supreme Court has held
   that because the principle of issue preclusion was so “well established” at common law, where
   Congress has authorized agencies to resolve disputes, “courts may take it as given that Congress
   has legislated with the expectation that the principle [of issue preclusion] will apply except when
   a statutory purpose to the contrary is evident.” Astoria Fed. Sav. & Loan Assn. v. Solimino, 501
   U.S. 104, 108 (1991). “The general rule is that when an issue of fact is actually litigated and
   determined by a valid and final judgment, and the determination is essential to the judgment, the
   determination is conclusive in a subsequent action between the parties, whether on the same or a
   different claim.”   B & B Hardware, 575 U.S. at 148 (citing the Restatement (Second) of
   Judgments).
          Plaintiffs argue that there was a final determination by the immigration judge that Mr.
   Alhawarin’s marriage to Williams was bona fide. Alhawarin Reply at 12; Alhawarin Opp. at 9-
   10. For this contention, Plaintiffs rely on the immigration judge’s April 8, 2011 statement that
   “[t]he government alleges that the marriage is fraudulent, for that reason I need to assess the
   veracity of the marriage in order to make a determination.” See transcripts of bond hearings
   conducted by Immigration Judge Arthur in removal proceedings in Matter of Mohammed R.
   Alhawarin, No. 087153455 (“Bond/Removal Tr.”) at 46, attached as Exhibit A to Plaintiffs’
   Amended Motion for Summary Judgment, ECF No. 143-3.
          At bond hearings, immigration judges do not normally issue final rulings on the merits of
   the alien’s case. Indeed, if they did so, there would be no need for any subsequent proceedings on
   the matter. The sole question at an immigration bond hearing is whether the alien merits release
   on bond during the pendency of the proceedings. As observed in In re Guerra, 24 I&N Dec. 37,
   40, 2006 WL 3337627, at *40 (BIA 2006): “In general, an Immigration Judge must consider
                                                       9
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 11 of 31 Page ID #:2587




   whether an alien who seeks a change in custody status is a threat to national security, a danger to
   the community at large, likely to abscond, or otherwise a poor bail risk.” Therefore, even if the
   immigration judge here made some general statement as to the merits of Mr. Alhawarin’s case, it
   would not have been a final and binding ruling. Thus, there is no collateral estoppel bar in the
   present case.
            The immigration judge herein did initially state that it was his impression that the issue of
   Mr. Alhawarin’s marriage to Williams had to be examined during the bond hearing; and, indeed,
   he allowed a substantial amount of evidence into the hearing which related to that topic.
   Nevertheless, the immigration judge ultimately changed course and did not make any decision
   about the validity of the marriage in determining that Mr. Alhawarin would be allowed to post
   bond. Plaintiffs’ counsel, who represented Mr. Alhawarin at the bond hearing, specifically asked
   the immigration judge on May 3, 2011, “Are you going to make a ruling on the marriage fraud at
   this point?” to which the judge responded “No, this is the bond.” Bond/Removal Tr. at 194. Two
   weeks later, on the final day of bond hearings, the immigration judge again clarified that “[t]he
   only issue for this court is whether or not [Mr. Alhawarin is] a high risk, whether or not he is a
   danger to the community.” Id. at 230. In the end, the judge did not determine whether Mr.
   Alhawarin’s marriage to Williams was bona fide. Because there was no such final judgment or
   decision, the Agencies were not collaterally estopped from making their own determination of that
   issue.
            B. Whether the Agencies Considered the Complete Record
            Early on in this matter, Plaintiffs argued that the administrative record lodged by USCIS
   was incomplete. The primary omission that they identified was the absence of the transcripts of
   Mr. Alhawarin’s bond hearings from his removal proceeding in late 2010 and early 2011. See
   Notice of Motion to Compel Full Administrative Record at 1-2 & 5, ECF No. 86. The Court
   denied the Plaintiffs’ motion to compel but allowed limited discovery on the issue. See ECF No.
   89. Thereafter, the Plaintiffs filed a motion to supplement the administrative record. See ECF No.
   123. In that motion, Plaintiffs did not supply the Court with actual copies of the items which they
   claimed should have been placed into the administrative record, including the transcripts of the
   bond hearings. After considering the arguments of counsel and reviewing the filed materials, the
   Court denied the motion finding that: (1) “Defendants put forward evidence obtained through
   discovery, showing that Plaintiff misrepresented the underlying evidence of irregularities in the

                                                         10
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 12 of 31 Page ID #:2588




   certified record and has since made concessions about that evidence;” and (2) Plaintiff has
   conceded that some of the materials which Plaintiff alleged were missing from the Administrative
   record were in fact not submitted.” See ECF No. 129 at 7 of 9. As explained by Government
   counsel at the May 9, 2019 hearing and accepted by the Court, there never were transcripts made
   from the recordings of the bond hearings for Mr. Alhawarin’s removal proceedings that were
   provided to the USCIS or the BIA before those agencies made their respective decisions.20 See
   Reporter’s Transcript of May 9, 2019 hearing (“5/9/19 Trans.”) at 6, ECF No. 157. While there
   were CDs from the bond hearings, as further explained by Government counsel:
                   The decision of both agencies themselves say that there were no CDs
            submitted, and as we have proved over the course of discovery, those CDs were
            never submitted. They are not in the [A-]file now. They are not in the record of
            proceeding. The USCIS never considered them. The board of immigration appeals
            never considered them when reviewing that denial, and, as I stated at the last
            hearing, DOJ counsel as part of this litigation after this lawsuit was filed obtained
            the CDs as part of preparation for this litigation.
                   So myself, as counsel for the agency, and agency counsel have now
            obtained the tapes in 2018, but at the time of this adjudication in I believe 2013,
            2014, USCIS did not have these tapes, and no one from the operational agency, the
            adjudicators of the agency to this date have heard anything on these tapes.
            * * * *
                    It could well be relevant had they been submitted and had the agency
            considered them during the adjudication. What we are saying and what the affidavit
            from the adjudicating officer has demonstrated that those CDs were not submitted
            so they were not considered. So to the extent that the plaintiffs believe the failure
            to consider them was a problem, that is a merits issue that I imagine we will discuss
            at length in summary judgment. But the fact of the matter is that we are talking
            about the certified administrative record right now which is just the things that were
            considered.
   Id. at 7, 10.
            The Court found that Plaintiffs did not establish that: “(1) USCIS failed to consider all
   relevant factors and explain its decision; (2) the agency relied on materials outside the
   administrative record to reach its decision; or (3) USCIS acted in bad faith when rendering its
   decision and certifying the record before the Court.” See ECF No. 129 at 7 of 9 (footnote omitted).


            20
              It should be noted that the recordings of the bond hearings in the removal proceedings would not have been
   contained in the Mr. Alhawarin’s A-file that was before the USCIS or the BIA in regards to the I-130 petition process.
   As stated in 8 C.F.R. § 1003.19(d), “Consideration by the Immigration Judge of an application or request of a
   respondent regarding custody or bond under this section shall be separate and apart from, and shall form no part of,
   any deportation or removal hearing or proceeding.”

                                                                 11
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 13 of 31 Page ID #:2589




   Although it did not grant Plaintiffs’ motion to supplement the administrative record, the Court did
   allow Plaintiffs to supply a copy of the transcripts of the bond proceedings with their summary
   judgment motion papers for the following reason: “I will include those recordings not as part of
   the certified administrative record because I agree if they are not considered, they are not part of
   the certified administrative record, but how would [Plaintiffs’ counsel] establish that the failure to
   include them would be prejudicial to her client[s] unless there is somewhere in a record what those
   recordings actually are.” See 5/9/19 Trans. at 10.
          In their present motion for summary judgment, Plaintiffs repeat their argument that the
   Agencies failed to consider the entire record because they did not consider the testimony at Mr.
   Alhawarin’s bond hearings from 2010-11. According to Plaintiffs, that testimony included
   evidence about two crucial aspects of the case: (1) testimony from Williams stating that she was
   coerced by federal officers into withdrawing her I-130 petition and signing the June 2010
   Statement; and (2) testimony from an FBI agent confirming Plaintiffs’ allegations that the FBI
   wanted Mr. Alhawarin and his brother to act as informants in a separate investigation, and that the
   marriage-fraud investigation was prompted by the FBI’s disatisfaction with their level of
   cooperation. See Alhawarin Opp. at 13-14.
          However, the Court has already found that the record was complete and denied Plaintiffs’
   motion to supplement it. See ECF Nos. 89, 129. In response to Plaintiffs’ identical argument in
   their motion to supplement, the Court observed that:
          the USCIS decision manages to address much – if not all – of the alleged content
          of the [m]issing [m]aterials through reference to other declarations from Williams
          that are included in the certified record; in particular the decision addresses
          Williams’ allegations about harassment and coercion from the FBI and immigration
          authorities, as well as her statements that her marriage to [Mr.] Alhawarin was not
          fraudulent.
   ECF No. 89 at 9.
          As to Plaintiffs’ claim that the recordings of the bond hearings were necessary to adjudicate
   Mrs. Alhawarin’s I-130 petition, first − as already noted, supra – the Plaintiffs were notified in the
   August 2013 NOID of the USCIS’ intent to deny the petition because it had found Mr. Alawarin’s
   prior marriage to Williams had been fraudulent. The Plaintiffs were given the opportunity to
   supplement the record which could have included their submission of the transcripts and/or the
   CD recordings; but they failed to do so. Those transcripts/recordings were not in Mr. Alhawarin’s
   A-File (see footnote 20, supra); so if Plaintiffs believed that they were essential to their case, they

                                                         12
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 14 of 31 Page ID #:2590




   should have provided them to the Agencies as they had done with Williams’ December 2010
   Statement.
            As to Plaintiffs’ contentions that the recordings would have proven: (1) that Williams was
   in fact coerced by the DHS and/or the FBI, and (2) that there was testimony from an FBI agent
   confirming Plaintiffs’ other allegation (that the FBI wanted Mr. Alhawarin and his brother to act
   as informants in a separate investigation, and that the marriage-fraud investigation was prompted
   by the FBI’s dissatisfaction with their level of cooperation), the recordings fail to establish either
   proposition. Addressing the latter contention first, it is noted that at the bond hearings, only the
   Government called a witness from the FBI, i.e. agent Walter Markovsky. See Bond/Removal Tr.
   at 175-76. Markovsky testified that “The FBI received information that Mr. Alhawarin may have
   been involved in marriage fraud, so we initiated an investigation to determine if there were any
   grounds to charge him with any crimes.”21 Id. at 178. The FBI worked jointly with the DHS. Id.
   at 178-79. Markovsky stated that he was not present when Williams wrote her June 2010
   Statement and, to his knowledge, no one made any threats or promises to her to get her to make
   that statement. Id. at 179- 80. He first met her on July 9, 2010, after she had already executed the
   sworn statement. Id. at 180. Williams never indicated to him that she felt threatened by the
   governmental agencies. Id. at 181. Further, Markovsky stated that eventually the U.S. Attorney’s
   Office declined to prosecute Mr. Alhawarin criminally for marriage fraud and, thereafter, ICE (and
   not at the request of the FBI) elected to put him into removal proceedings. Id. at 183. He further
   stated that the FBI did not initiate any interview with Mr. Alhawarin’s brother Murad. Id. at 183-
   84. Rather, Murad through his attorney (i.e. Julie Goldberg) set up the meeting to discuss Murad’s
   being stopped during his travels in and out of the United States. Id. at 183-84. Murad’s brother
   (Mr. Alhawarin) was not discussed during that meeting. Contrary to Plaintiffs’ representation,
   Markovsky did not testify that the FBI was ever interested in either Mr. Alhawarin or his brother
   because it wanted to have them act as informants. Indeed, in the transcripts, the only person using
   the word “informant” in regards to the FBI was Plaintiffs’ counsel and without any evidence (e.g.
   a declaration or affidavit under oath, or some document) to support her claim.22


            21
             Markovsky also testified that he interviewed Mr. Alhawarin who stated that he never lived at 848
   Woodcrest Drive where Williams and Webb were residing when Mr. Alhawarin was supposedly married to
   Williams. Id. at 181-82.
            22
              DHS counsel at the bond hearing did state that: “this suggestion that there is this effort on behalf of the
   FBI to enlist the respondent’s brother and the respondent as informants and their refusal to do so has resulted in his

                                                                 13
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 15 of 31 Page ID #:2591




            As to Plaintiffs’ argument that the bond hearings established Williams was in fact coerced
   by government agents into hand-writing her June 2010 Statement, her testimony at best merely
   echoed the assertions in her December 2010 Statement which was already before the USCIS and
   the BIA. Additionally, however, her testimony at the bond hearing actually contains a great degree
   of material which was harmful to Plaintiffs’ case. For example, when she began her testimony,
   Williams emphatically stated that she and Mr. Alhawarin never lived together.23 Likewise,
   Williams indicated that substantial portions of her June 2010 Statement were in fact correct. E.g.
   (1) that Murad was the one that first proposed that Mr. Alhawarin and Williams should get married
   − compare CAR at 510 with Bond/Removal Tr. at 77-78; (2) that Mr. Alhawarin paid $500 every
   month for rent (and Webb paid the other $250), he let her drive his car and paid for the insurance
   − compare CAR at 510 with Bond/Removal Tr. at 80; (3) that Mr. Alhawarin came to her in
   February 2009, told her he needed a green card, and told her that he would help her help him −
   compare CAR at 511 with Bond/Removal Tr. at 80-81; (4) that, in May 2009, Murad contacted
   her so that she and Mr. Alhawarin could prepare for the USCIS interview and Murad printed out
   typical questions that could be asked during that interview − compare CAR at 511 with
   Bond/Removal Tr. at 81; (5) that before the interview, she and Mr. Alhawarin met with an
   immigration lawyer (i.e. John Vanderberg) who, after he had asked them both separately a series
   of questions, said that it was “bullshit” − compare CAR at 511 with Bond/Removal Tr. at 81-82;
   etc.


   detention, is absolutely not true.” See Bond/Removal Tr. at 228.
            23
             When questioned by the immigration judge, Williams stated:
           Judge: Alright. And you and your husband lived together?
           Amber Williams: No.
           Judge: What?
           Amber Williams: No.
           Judge: Did you live together, I apologize.
           Amber Williams: No.
           Judge: You’ve never lived with Mr. – with – never lived with him?
           Amber Williams: No.
           Judge: And I’m talking about Mr. Alhawarin.
           Amber Williams: I understand.
           Judge: You’ve never lived with him.
           Amber Williams: No.
           Judge: Okay. Because he told me you all did live together at the – 848 Woodcrest Drive, is that
           correct? * * * * So, he told me that he’d be there two to three nights a week, is that not correct?
           Amber Williams: As far as not – he didn’t stay there, but he would come there and just hang out
              with me or something, in my days off of work.
   See Bond/Removal Tr. at 72.

                                                                 14
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 16 of 31 Page ID #:2592




          As to whether she was actually coerced by government agents into writing falsehoods in
   her June 2010 Statement, Williams’ testimony at the bond hearings was entirely unclear. While
   Williams generally made a claim of coercion, when asked more specifically about particular items,
   her testimony did not show that she wrote them because of a threat or show of force. For example,
   when questioned as to why she wrote in her June 2010 Statement that Murad had promised her
   $1,000 and a new car, Williams stated: “FBI people came to me asking questions and, I felt like
   they wanted me to answer questions like how they wanted me to answer questions.” See
   Bond/Removal Tr. at 82. When probed further, the following exchange occurred:
          DHS: I’m asking you did someone direct you to write the words “the night of the
          interview, Murad told me if everything was successful, he would give me $1,000
          and buy me a brand-new car.”
          Amber Williams: Are you asking me if I put that on paper?
          DHS: No, no; no. I’m asking you –
          Judge: The question is, did somebody ask you, Ms. Williams, to write that down.
          Amber Williams: Yes, they did.
          Judge: They told you to write exactly that down.
          Amber Williams: Not exactly word per word, but I had – did some pieces of
          [U/A].
          Judge: Okay, did they tell you to write down that Murad offered you $1,000?
          Amber Williams: No.
          Judge: Okay, so, where did that come from? That’s the part I can’t quite figure
          out.
          Amber Williams: I don’t know where it came from, I don’t recall. I don’t
          remember. This happened so long ago, I don’t remember a lot of things.
   See Bond/Removal Tr. at 82.
          Finally, Williams’ testimony at the bond hearing contained a rather devastating purported
   admission from petitioner (i.e. Mrs. Alhawarin). In her June 2010 Statement, Williams said she
   told Mr. Alhawarin in October of 2009 that she no longer wanted to be a “part of it” and wanted a
   divorce. Williams reported that, “a couple of weeks later,” Mr. Alhawarin said that “the marriage
   was false . . . and he just wanted a green card and [she] could go on and live [her] life after he got
   his card.” CAR at 511. When questioned about that statement at the bond hearing, Williams
   indicated that she was not in fact directly told that by Mr. Alhawarin, but actually it was Mrs.
   Alhawarin who texted that message to her. Bond/Removal Tr. at 87.
          In sum, the Court finds that: (1) the Agencies did consider the complete record that was
   before them; (2) the Plaintiffs did not establish that the transcripts from the bond hearings either

                                                        15
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 17 of 31 Page ID #:2593




   were actually before the Agencies or should have sua sponte been included by the Agencies in the
   record; and (3) the Plaintiffs have not shown that, if the transcripts of the bond hearing had been
   put before the Agencies, the Agencies would have concluded that Mr. Alhawarin’s marriage to
   Williams was bona fide.
          C. Whether the Agencies’ Decisions Were Supported by Substantial Evidence
          Plaintiffs challenge the Agencies’ factual finding that Mr. Alhawarin’s marriage to
   Williams was not bona fide. They bear the burden of showing that the Agencies’ decision was not
   supported by “substantial evidence,” which generally requires showing that the Agencies “relied
   on factors which Congress had not intended it to consider, entirely failed to consider an important
   aspect of the problem, offered an explanation for its decision that runs counter to the evidence
   before the agency, or is so implausible that it could not be ascribed to a difference in view or the
   product of agency expertise.” State Farm Mut. Auto Ins. Co., 463 U.S. at 43.
          The regulations require that USCIS “deny a petition for immigrant visa classification filed
   on behalf of any alien” if there is “substantial and probative evidence” that the beneficiary “has
   attempted or conspired to enter into a marriage for the purpose of evading the immigration laws.”
   8 C.F.R. § 204.2(a)(1)(ii). There is a distinction between “substantial and probative evidence”
   which is a standard of proof that the Agencies must apply, and “substantial evidence” which is the
   standard of review that the Court must apply here in reviewing the Agencies’ fact-finding. The
   “substantial and probative evidence” standard has not been defined very precisely, though the
   Ninth Circuit recently made clear that it requires at least a preponderance of the evidence. See
   Zerezghi, 955 F.3d at 814-16. In sum, the Court must determine whether “substantial evidence”
   supports a finding by the “substantial and probative evidence” standard that Mr. Alhawarin’s
   previous marriage to Williams was not bona fide. In the I-130 petition context, under this
   “extremely deferential standard,” agency findings must be affirmed “unless the evidence presented
   would compel a reasonable finder of fact to reach a contrary result.” Dinh v. United States, 670
   F. Appx. 505, 506 (9th Cir. 2016).
          The test for whether a marriage is bona fide is whether the couple “intended to establish a
   life together at the time they were married.” Nakamoto v. Ashcroft, 363 F.3d 874, 882 (9th Cir.
   2004). The Agencies determined that there was substantial and probative evidence that Mr.
   Alhawarin lacked that intent. In affirming USCIS’ denial, the BIA inter alia relied on:
      1. Williams’ June 2010 sworn declaration stating that “Mohammed clearly told me he needed

                                                       16
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 18 of 31 Page ID #:2594




           a green card to remain in this country. He told me he would help me if I helped him, but
           by then I realized the marriage was false and he was only tied to me for his green card.”24
           CAR at 13-14; 511.
       2. Webb’s declaration stating, among other things, that: (1) Mr. Alhawarin never spent the
           night at the marital residence; (2) he and Williams would meet to prepare for the I-130
           interview; and (3) Williams told Webb she was helping Mr. Alhawarin stay in the United
           States. Id. at 14, 514.
       3. The “lack of evidence of a joint life between the beneficiary and his former spouse.” Id.
           at 14.
           The Agencies acknowledged Plaintiffs’ allegations that Williams was purportedly coerced
   by federal agents into making the June 2010 Statement, and that the FBI had applied pressure on
   Mr. Alhawarin to be an informant in a separate FBI investigation. CAR at 3-4, 13-14. However,
   neither agency was satisfied that Plaintiffs had provided sufficient evidence of those claims to
   outweigh Williams’ certification in the June 2010 Statement that it was “freely and voluntarily”
   made. The BIA found that “[t]he credibility of [the June 2010 Statement] is . . . enhanced, as the
   statement is self-incriminating, and the statements contained therein are similar to those made in
   the sworn statement of [Webb], which the [Plaintiffs] concede[] was not addressed by [Williams]’s
   updated declaration.” CAR at 14. Plaintiffs argue that the December 2010 Statement should carry
   more weight because Williams “knew it was likely that if she testified and retracted the [June 2010
   Statement] she could be prosecuted, yet she still chose to come forward.” Alhawarin Opp. at 7;
   see also Alhawarin Reply at 15 (“By testifying and retracting her [June 2010 declaration] signed
   under duress and under threat of prosecution by the FBI, she was likely to be prosecuted, yet she
   still chose to come forward.”). However, Plaintiffs do not state what Williams was opening herself
   to be prosecuted for. The Agencies determined that the argument did not cut in Plaintiffs’ favor


             24
                The Court notes that William’s sworn statement consists primarily of three handwritten single-spaced
   pages describing in great detail her contacts and relationship with Mr. Alhawarin including dates, times, what was
   said, what was exchanged, conversations with third parties, etc. CAR at 510-12. Indeed, much of the contents of
   that statement include items which it would seem very unlikely to have been coerced. See, e.g., CAR at 512:
             In October 2009 I got a call from Mike after I texted him and told him I wanted a divorce I was
             going to court to get paperwork. Mike told me he had a girlfriend and she treated him better than I
             did. He said she was amazing and her was going to bring her to his country and get married to her
             there. He told me he never wanted to be with me he never really loved me and he wasn’t getting
             divorce papers until he got his green card.


                                                                17
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 19 of 31 Page ID #:2595




   because, as noted by the BIA, the June 2010 Statement was actually self-incriminating since in it
   Williams admitted to participating in marriage fraud. If anything, it appears that the December
   2010 Statement was self-serving since it denied the admission of wrongdoing or at least gave a
   supposed reason for the misfeasance (i.e. governmental coercion).
          In their briefing, Plaintiffs cite testimony from the bond hearings – which are not part of
   the administrative record – that they claim make a prima facie case that Williams was coerced.
   The Court already denied Plaintiffs’ motion to supplement the administrative record with the bond
   hearing transcripts, finding that the USCIS decision “addresse[d] Williams’ allegations about
   harassment and coercion from the FBI and immigration authorities. ECF No. 89 at 9. However,
   even allowing review of the transcripts, Plaintiffs have not identified anything helpful to their case
   that was not already contained in either Williams’ December 2010 Statement or the declaration by
   Plaintiffs’ counsel, which were both in the administrative record. See CAR at 47-55. The
   declaration from Plaintiffs’ counsel stated that:
          [T]his case stems from the fact that allegedly [Mr. Alhawarin]’s brother bumps up
          against a party of interest [to the FBI] and the reason [the FBI] went after this case
          specifically was to try to get Mr. Alhawarin to be an informant for the FBI. While
          he agreed that he would turn over any evidence that he found suspicious, he did not
          want to work for FBI. At which point, they arrested and detained him.
   CAR at 55. To support both the coercion and informant points, Plaintiffs cite to testimony in the
   transcript from the FBI agent who met with Williams in July 2010 that indicated he was part of
   the FBI’s Joint Terrorism Task Force. According to Plaintiffs, the fact that Williams was
   “questioned by the Joint Terrorism Task Force rather than an agency more appropriately tasked
   with investigating marriage fraud, supports a prima facie case that she was coerced by federal
   agents to provide the [June 2010 Statement] as this tactic was used by the FBI all over the US with
   regard to Muslims.” Alhawarin Reply at 15. However, as noted in footnote 7, supra, FBI agents
   have been tasked with the authority to investigate immigration violations such as marriage fraud.
   Therefore, the fact that the FBI was involved in Mr. Alhawarin’s case does not establish any prima
   facie proof of coercion.
          Ultimately, the Court finds that Plaintiffs are asking it to substitute its judgment for that of
   the Agencies. In their decisions, the Agencies acknowledged Plaintiffs’ arguments that the June
   2010 Statement was coerced by federal agents who sought Mr. Alhawarin as an informant. The
   Agencies determined that Plaintiffs had not provided sufficient evidence of coercion to overcome
   Williams’ declaration in the June 2010 Statement that it was made “freely and voluntarily.” That
                                                        18
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 20 of 31 Page ID #:2596




   statement, combined with the lack of evidence of a joint life (e.g. the short time between meeting
   and marriage, the inconsistent answers Mr. Alhawarin and Williams gave at the interview, the
   limited amount of time the two spent living together at the marital residence) and the affidavit
   from Webb,25 provided sufficient and probative evidence that the marriage was not bona fide.
   Plaintiffs offer explanations for some of those items – e.g., (1) that Mr. Alhawarin admittedly did
   not spend all his time living in the marital residence because he was working “20 hours a day seven
   days a week” in another town; and (2) that Murad wanted Mr. Alhawarin and Williams to marry
   quickly because, for religious reasons, he did not want his brother to engage in pre-marital sex.
   Alhawarin Reply at 6-7, 10. However, the Court’s task in reviewing the Agencies’ decisions for
   substantial evidence is not to weigh competing evidence, but rather is limited to determining if
   “the evidence presented would compel a reasonable finder of fact to reach a contrary result.” Dinh,
   670 F. Appx. at 506.
            In a case with somewhat similar facts to the present one, the court there found sufficient
   evidence to establish that the prior marriage was not bona fide. In Manor v. Nielsen, No. 3:18-cv-
   00522-AC, 2020 WL 4457824 (D. Or. July 6, 2020), plaintiff petitioner appealed the USCIS’
   denial of her I-130 petition for her Israeli citizen husband (“Manor”) on the basis of her husband’s
   prior marriage to Casey Brace who had previously submitted a petition on his behalf. After Brace’s
   current and former boyfriends separately called a USCIS tip hotline claiming that Brace’s marriage
   to Manor was fraudulent, Brace withdrew her petition and admitted that she married Manor solely
   to assist him in obtaining immigration benefits. The court eventually found that, even if one were
   to put aside Brace’s admission of a fraudulent marriage, the USCIS still had identified specific and
   probative evidence of marriage fraud based upon the: (1) “scant evidence of courtship and no
   evidence that their wedding was celebrated by relatives and friends;” (2) “there is evidence that
   Manor and Brace did not cohabitate;” (3) “they attempted to deceive USCIS about their living
   arrangements;” and (4) “there is minimal evidence that Manor and Brace co-mingled assets.” Id.
   at *7.
            Given the high level of deference an agency’s decision is entitled to, the Court finds that
   there was sufficient evidence to support the Agencies’ findings, under the “substantial and


            25
               According to Webb, Mr. Alhawarin and Amber’s marriage “was fake. Amber received money, cars,
   cameras, for the marriage. Amber and Mike would meet outside the Apartment to prepare for interviews. Mike never
   spent the night or get dressed at the apartment. Amber said she was helping Mike stay in the U.S.” CAR at 514.

                                                             19
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 21 of 31 Page ID #:2597




   probative evidence” standard, that Mr. Alhawarin’s marriage to Williams was not bona fide.
           D. Whether Plaintiffs were Denied Due Process
               1. Due Process under Ching
           Finally, Plaintiffs argue they were denied due process because they were not provided with
   an evidentiary hearing wherein they could have cross-examined Webb. See Alhawarin MSJ at 12,
   Alhawarin Reply at 16. However, there is no statutory right of cross-examination in the I-130
   petition process. See Ching v. Mayorkas, 725 F.3d 1149, 1154 (9th Cir. 2013). Nevertheless,
   according to the ruling in Ching, due process may still require that a petitioner be given the
   opportunity to cross-examine an adverse witness. Ching is controlling precedent in the Ninth
   Circuit and this Court cannot ignored it or refuse to follow it absent “intervening higher authority.”
   See Flores v. Barr, 930 F.3d 1082, 1088 (9th Cir. 2019). However, the Court sees a number of
   potential problems with the Ching decision.
           As delineated in Ching, “the Due Process Clause of the Fifth Amendment provides that no
   person shall ‘be deprived of life, liberty, or property, without due process of law’ . . . . ‘A threshold
   requirement to a substantive or procedural due process claim is the plaintiff’s showing of a liberty
   or property interest protected by the Constitution.’” See 725 F.3d at 1155. The Circuit went on to
   find such a protectible property interest in the I-130 petition process basing its holding on the
   following syllogism:
                    “To have a property interest in a benefit, a person clearly must have more
           than an abstract need or desire for it. He must have more than a unilateral
           expectation of it. He must, instead, have a legitimate claim of entitlement to it.”
           Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 33 L. Ed.
           2d 548 (1972). Supreme Court “cases recognize that a benefit is not a protected
           entitlement if government officials may grant or deny it in their discretion.” Town
           of Castle Rock v. Gonzales, 545 U.S. 748, 756, 125 S. Ct. 2796, 162 L. Ed. 2d 658
           (2005). Instead, “[a] reasonable expectation of entitlement is determined largely
           by the language of the statute and the extent to which the entitlement is couched in
           mandatory terms.” Wedges/Ledges, 24 F.3d at 62 (internal quotation marks
           omitted).
                    Where a petitioner of an immediate relative petition proves that his marriage
           meets the requirements for the approval of an I-130, he is entitled, as a matter of
           right, to the approval of his petition. Section 204(b) of the INA provides that “After
           an investigation of the facts in each case, . . . the [Secretary of Homeland Security
           (“Secretary”) shall, if he determines that the facts stated in the petition are true and
           that the alien in behalf of whom the petition is made is an immediate relative[,] . . .
           approve the petition . . . .” 8 U.S.C. § 1154(b) (emphases added). The decision of
           whether to approve an I-130 visa petition is a nondiscretionary one because

                                                          20
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 22 of 31 Page ID #:2598




          “determinations that ‘require application of law to factual determinations’ are
          nondiscretionary.” Hernandez v. Ashcroft, 345 F.3d 824, 833-34 (9th Cir. 2003)
          (internal alteration omitted); see also Garfias-Rodriguez v. Holder, 702 F.3d 504,
          525-26 n.16 (9th Cir. 2012) (en banc) (contrasting INA § 204(b)‘s language with
          discretionary authority elsewhere in the INA); Spencer Enters., Inc. v. United
          States, 345 F.3d 683, 691 (9th Cir. 2003) (explaining that INA § 204(b)‘s
          instruction that the Attorney General “shall . . . approve the petition” suggests that
          the provision is nondiscretionary).
                  Bustamante v. Mukasey, 531 F.3d 1059 (9th Cir. 2008), buttresses this
          conclusion. There, a U.S. citizen wife challenged a consular official’s denial of a
          visa petition for her husband, and the Court determined that “the denial of a visa
          implicates the constitutional rights of American citizens” because Bustamante “has
          a protected liberty interest in her marriage that gives rise to a right to
          constitutionally adequate procedures in the adjudication of her husband’s visa
          application.” 531 F.3d at 1061, 1062.
   See 725 F.3d at 1155 (footnote omitted).
          The first potential problem with the Ching analysis is its confusing the petitioner’s liberty
   interest in marriage (and the concomitant right to live with one’s spouse) with the requirements
   for (and the effect of) the approval of an I-130 petition. The latter do not affect the right to marry,
   nor does the Attorney General’s determination (which is now exercised by the Secretary of
   Homeland Security though the USCIS) on the petition − especially when the beneficiary alien is
   already in the United States as Mr. Alhawarin is in the present case. The USCIS’ and BIA’s
   decision finding that Mr. Alhawarin’s marriage to Williams was not bona fide does not adversely
   affect the bona fides of his marriage to Mrs. Alhawarin. It is still recognized for all purposes. Nor
   does the Agencies’ adverse finding in regards to his former marriage automatically result in Mr.
   and Mrs. Alhawarin’s being forced to separate. Rather, any such separation would occur only if
   removal proceedings are brought against Mr. Alhawarin.             Moreover, in any such removal
   proceedings, the removable alien is accorded full due process rights including hearings and the
   opportunity to cross-examine witnesses. See, e.g., Zadvydas v. Davis, 533 U.S. 678, 693 (2001).
          The second problem with the Ching analysis is its unsupported assumption that the granting
   of an I-130 petition provides either the petitioner or the alien beneficiary with actual and
   substantive rights or interests. The decision seems to assume that the grant of the petition confers
   permanent resident status; it does not. As previously observed, as to aliens already in the United
   States, the grant of an I-130 petition is merely the first step to getting an adjustment of status which
   would allow the alien beneficiary to remain in the United States. See footnote 3, supra. The filing
   or approval of an I-130 petition does not give the alien any immigration status or benefit. See

                                                         21
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 23 of 31 Page ID #:2599




   https://www.uscis.gov/i-130 (last visited November 13, 2020). Moreover, pursuant to 8 U.S.C. §
   1255(a), even if the I-130 petition is initially approved, the Attorney General is given the authority
   to adjust the status of aliens, and that authority is entirely discretionary. See 8 U.S.C. § 1255(a)
   (“The status of an alien who was inspected and admitted or paroled into the United States . . . may
   be adjusted by the Attorney General, in his discretion and under such regulations as he may
   prescribe, to that of an alien lawfully admitted for permanent residence . . . .”).26 Therefore, even
   if – as Ching opines − the decision of whether to approve an I-130 visa petition is a
   nondiscretionary one (because determinations that require application of law to factual
   determinations are nondiscretionary), it still does not constitute or create a liberty interest.
            A third problem with Ching arises from the plurality decision in Kerry v. Din, 576 U.S. 86
   (2015). Ching stated that “[t]he right to marry and to enjoy marriage are unquestionably liberty
   interests protected by the Due Process Clause . . . . The right to live with and not be separated from
   one’s immediate family is ‘a right that ranks high among the interests of the individual’ and that
   cannot be taken away without procedural due process. [Citations omitted].” However, a year and
   a half after Ching, the plurality opinion in Kerry throws the quoted portion of the Ching decision
   into question. In Kerry, a U.S. citizen who successfully petitioned to have her Afghani husband
   classified as an “immediate relative” challenged the denial of visa by a consular officer who merely
   stated that her husband was barred under 8 U.S.C. § 1182(a)(3)(B) for engaging in unspecified
   “terrorist activities.” Id. at 89-90. The Ninth Circuit found that the citizen petitioner and the alien
   beneficiary had a protected liberty interest in marriage that entitled them to limited judicial review
   of the denial of that visa request under the Due Process Clause. Id. at 90. The plurality opinion in
   Kerry disagreed stating that:
            [Petitioner] attempts to bring suit on his behalf, alleging that the Government’s
            denial of her husband’s visa application violated her constitutional rights . . . . In
            particular, she claims that the Government denied her due process of law when,

            26
                 As delineated in Peng v. Gonzales, No. C-06-07872-JCS, 2007 WL 2141270, at *1-2 (N.D. Cal. July 25,
   2007):
            Although the text of section 1255 expressly authorizes the Attorney General to adjust status, that
            authority is now vested in the Secretary of Homeland Security by virtue of the Homeland Security
            Act of 2002, 6 U.S.C. §§ 101 et seq. 6 U.S.C. § 271(b) * * * * [T]he adjudication of adjustment of
            status applications [was] transferred to USCIS, a division of the newly created Department of
            Homeland Security. 6 U.S.C. § 271(b). As a result of this transfer, the authority to adjudicate
            adjustment of status applications is now vested in the Director of USCIS. Id.; 8 C.F.R. § 245.2(a)
            (granting USCIS jurisdiction to adjudicate adjustment of status applications).


                                                                22
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 24 of 31 Page ID #:2600




            without adequate explanation of the reason for the visa denial, it deprived her of
            her constitutional right to live in the United States with her spouse. There is no
            such constitutional right.
   Id. at 88 (emphasis in original). The other two justices (who joined in the judgment) did so finding
   that − without deciding whether the petitioner had a protected liberty interest but simply assuming
   that she did − the Government satisfied the due process requirements in that case when it merely
   provided the petitioner’s husband with notice that his visa application was denied because he was
   inadmissible under 8 U.S.C. § 1182(a)(3)(B) which covers terrorist activities, even though it
   provided absolutely no further explanation. Id. at 102. Thus, there is a question as to the continued
   validity of the Ching decision following Kerry.27
            Thus, given the above, one might conclude that the Ching decision is wrong in regards to
   the liberty interest arising from a determination as to the I-130 petition. However, that conclusion
   is beyond this court’s pay grade and hence it will now proceed with the analysis assuming the
   continued propriety of the holding in Ching.
                 2. Due Process under Mathews
            Even assuming the presence of a protectable liberty interest, the analysis of what additional
   process is required in an administrative proceeding must be done on a case by case basis, and is
   guided by the three factors identified by the Supreme Court in Mathews v. Eldridge, 424 U.S. 319,
   335 (1976). See Ching, 725 F.3d at 1157. As stated in Mathews:
            [I]dentification of the specific dictates of due process generally requires
            consideration of three distinct factors: First, the private interest that will be affected
            by the official action; second, the risk of an erroneous deprivation of such interest
            through the procedures used, and the probable value, if any, of additional or
            substitute procedural safeguards; and finally, the Government’s interest, including
            the function involved and the fiscal and administrative burdens that the additional
            or substitute procedural requirement would entail.
   Mathews, 424 U.S. at 335.
            As to the first factor, Plaintiffs rely on Ching wherein the Ninth Circuit held that an I-130
   petitioner and his beneficiary spouse had a due process right to cross-examine the beneficiary’s
   ex-husband based on the right to marry and to live with one’s spouse. See 725 F.3d at 1159 (“due

            27
               Some courts have held the relevant holding in Ching still survives because the Kerry decision was simply
   a three-justice plurality. See, e.g., Ali v. United States, No. 15-cv-201-AJ, 2016 U.S. Dist. LEXIS 73976, at *14-16
   (D. N.H. June 17, 2016). Further, the Ninth Circuit has recently cited the Ching holding in a published decision
   without raising any limitation or caution, although it did not reference the Supreme Court’s holding in Kerry in doing
   so. See Zerezghi, 955 F.3d at 808.

                                                                 23
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 25 of 31 Page ID #:2601




   process required a hearing with an opportunity for Ching [the alien beneficiary] to confront the
   witnesses against her”). In the present situation, this Court has already delineated its conclusion
   that the private liberty interest is non-existent or, at best, minimal. However, for purposes of
   analysis in this section, the Court assumes that the interest is as important as the Ching court held.
   But even assuming arguendo for the Mathews analysis that there is a strong constitutional right
   for U.S. citizens to marry aliens and live with their spouses in the United States, it is unclear
   whether that private interest belongs only to the U.S. citizen or whether it also extends to the alien
   beneficiary for purposes of deciding the issue of due process procedures. For example, as stated
   in 8 C.F.R. § 103.2(a)(3) as to I-130 petitions, a “beneficiary of a petition is not a recognized party
   in such a proceeding.” While in the end it may make no actual difference in most cases because
   the recognition of the petitioner’s due process rights will cover the alien beneficiary’s interests,
   still one should be careful in the analysis so as to avoid the impression of the existence of supposed
   rights where none are conferred.
          As to the second Mathews factor (i.e. the risk of an erroneous deprivation of such interest
   through the procedures used), a number of cases within the Ninth Circuit have held that − where
   the USCIS does not rely solely on the statement of the ex-spouse as the basis for denying the I-130
   petition – due process does not require that the petitioner be given the opportunity to cross-examine
   that ex-spouse. For example, in Alabed v. Crawford, 691 F. Appx. 430 (9th Cir. 2017), the
   plaintiffs sued the USCIS and BIA in regards to their finding that the non-citizen spouse’s earlier
   marriage to Lourdes Murillo was fraudulent which precluded the granting of the current I-130
   petition. As described in Alabed:
          Alabed and Murillo submitted very little documentation in support of their I 130
          petition, and Alabed and Murillo gave inconsistent answers to certain questions
          during their interviews. When Murillo was confronted with these inconsistencies,
          she admitted the marriage was fraudulent and provided USCIS with a sworn
          statement attesting that Alabed had paid her to enter into the marriage. Moreover,
          USCIS obtained a police report in which Alabed mentioned his girlfriend, Gina
          Botello. Botello provided a sworn statement to USCIS indicating that she had been
          in a romantic relationship with Alabed since June 1998, prior to Alabed’s marriage
          to Murillo. The romantic relationship between Alabed and Botello was confirmed
          by PG&E records showing that the two lived together from 1999 until 2000. This
          was substantial and probative evidence of marriage fraud. Appellants did not
          successfully rebut this evidence or establish that Alabed’s marriage to Murillo was
          bona fide. The BIA reasonably determined that the new declarations from Botello
          and Murillo were not credible and that the declarations from friends and family
          were not inconsistent with a sham marriage.

                                                         24
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 26 of 31 Page ID #:2602




   Id. at 431-32. The Circuit went on to hold that the plaintiffs did not have a due process right to
   cross-examine Botello, Murillo, or the USCIS officers who interviewed them − even under the
   Ching decision − stating that:
           Appellants rely on Ching v. Mayorkas, 725 F.3d 1149 (9th Cir. 2013), in which we
           held that an I-130 petitioner and his beneficiary spouse had a due process right to
           cross-examine the beneficiary spouse's ex-husband. Id. at 1159. But a case-
           specific analysis of the factors set forth in Mathews v. Eldridge, 424 U.S. 319, 96
           S. Ct. 893, 47 L. Ed. 2d 18 (1976), leads to a different result in this case. In Ching,
           USCIS based its marriage fraud determination solely on a six-sentence statement
           from an ex-spouse, and the petitioners submitted compelling rebuttal evidence. 725
           F.3d at 1158. Here, by contrast, USCIS relied on evidence other than Murillo’s
           sworn statement in making its marriage fraud determination, and Appellants’
           rebuttal evidence was less compelling. The risk of erroneous deprivation is
           therefore far lower than it was in Ching. Furthermore, Appellants had access to
           and submitted declarations from the very witnesses they wish to cross-examine. It
           is therefore unlikely that cross-examination would significantly reduce the risk of
           erroneous deprivation.
   Id. at 432.
           Similarly, in Singh v. Cissna, No. 1:18-cv-00782-SKO, 2019 WL 3412324 (E.D. Cal. July
   29, 2019), the plaintiffs brought an action challenging the denial of an I-130 petition on the basis
   of a fraudulent former marriage to Evelyn Williams involving the non-citizen husband Singh.
   Again, there was a statement taken from Ms. Williams (wherein she said that her marriage to Singh
   was a fraud), which the plaintiffs attacked in part because they claimed Williams was subjected to
   improper interrogation techniques by USCIS agents. The court found that the situation therein
   was “more analogous to Alabed than Ching” and found that “the risk of erroneous deprivation here
   is low.” Id. at *10. In reaching that conclusion, the court observed that:
           Here, like in Alabed, USCIS relied upon far more than a single statement in denying
           the Petition, including (1) contradictory statements made by Ms. Williams and
           Plaintiff Singh during their interviews; (2) contradictory statements made by
           Plaintiff Singh during his October 8, 2002 interview and the August 9, 2017
           interview in connection with the Petition; (3) a lack of supporting evidence
           establishing the bona fide nature of their marriage; (4) Plaintiff Singh’s general lack
           of knowledge of Ms. Williams; (5) admissions by Ms. Williams that the marriage
           was fraudulent, made under oath and contemporaneously with her interview; (6) a
           sworn, written confession from Ms. Williams that the marriage was fraudulent; (7)
           Ms. Williams’ affirmative withdrawal of her petition based upon her confession
           that the marriage between her and Plaintiff Singh was fake; and (8) the suspicious
           timing of the petition filed by Ms. Williams . . . . Also, unlike in Ching, where
           Ching was “not informed of the circumstances under which [her ex-husband] was
           visited or his statement was taken,” Plaintiffs were informed of the circumstances

                                                         25
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 27 of 31 Page ID #:2603




          under which Ms. Williams’ statement was taken, and her confession was video
          recorded, transcribed, and reduced to writing.
   Id.
          In the Manor case, described on page 19, supra, the plaintiffs claimed that their due process
   rights regarding the I-130 petition application were violated when they were not permitted to cross-
   examine Brace (the alien beneficiary’s ex-spouse who withdrew her I-130 petition for him and
   who submitted a statement admitting her marriage to him was a fraud), and Brace’s two boyfriends
   (Jeff Klingensmith and Christopher Pascall) who had called the USCIS tip hotline supplying
   information regarding the beneficiary’s sham marriage to Brace. See 2020 WL 4457824. The
   court rejected that contention stating:
          Unlike Ching, USCIS did not rely solely on Brace’s withdrawal of her I-130 and
          her statements during the March 4, 2010 interview. As detailed above, USCIS and
          the BIA relied on other evidence in the file, including bank account statements, the
          inconsistent statements provided by Brace and Manor in interviews in 2008, the
          inconsistencies regarding their cohabitation, and lack of evidence about their
          courtship and wedding demonstrating that they intended to begin a life together at
          its inception. And, unlike Ching, Plaintiffs’ rebuttal evidence including affidavits
          from friends and Brace’s relatives was not compelling.
   Id. at *13. Ruhe v. Barr, No. 2:18-cv-03734-AB-(AGRx), 2019 WL 4492953, at *7-8 (C.D. Cal.
   June 26, 2019), is another case which found that, even under Ching, due process did not require
   the plaintiffs to be given the opportunity to cross-examine the alien beneficiary’s ex spouse.
          This case is unlike Ching in that the denial of the I-130 petition was not premised on the
   single short statement of an ex-spouse. As discussed above, the USCIS and BIA relied on other
   substantial evidence.    Further, unlike Ching, Plaintiffs were allowed to submit their own
   declaration from the ex-spouse (i.e. Williams) which the Agencies did review. Further, had the
   Plaintiffs taken the opportunity to do so, they could have additionally provided the CD recordings
   of the bond hearings wherein Williams was questioned under oath.
          Furthermore, the Plaintiffs’ only complaint as to due process is the failure of having an
   opportunity to cross examine Webb. However, they have not explained how they were denied an
   opportunity to obtain favorable evidence from Webb. In its August 2013 NOID, the USCIS
   informed Plaintiffs that part of its decision to deny the I-130 petition was the October 25, 2010
   interview with Williams’ roommate (i.e. Webb) who “provided information regarding the
   fraudulent marriage arrangement between the ex-spouse and the beneficiary” including the facts
   that: “The witness stated that the ex-spouse received money, cars and cameras for the marriage.

                                                       26
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 28 of 31 Page ID #:2604




   They would meet outside the apartment to prepare for the interviews. The beneficiary never spent
   the night at the apartment. The ex-spouse admitted to the witness that she was helping beneficiary
   stay in the United States. The ex-spouse was scared she would get caught. The ex-spouse did not
   want to be with the beneficiary − she just wanted the money.” CAR at 9. Consequently, Plaintiffs
   were apprised as to what Webb had told the USCIS. Plaintiffs have not indicated any reason why
   they did not contact Webb themselves to get any evidence or information from her. Additionally,
   while Plaintiffs argue that Webb’s statement consisted almost exclusively of information which
   would be impossible for her to know first-hand, Plaintiffs have apparently forgotten that Webb
   was “Williams’ roommate at the time.” See Def. SUF ¶ 31. Much of what Webb stated is
   uncontroverted. For example, Williams herself admits that Mr. Alhawarin paid $500 of the rent
   on Williams and Webb’s apartment (with Webb paying the other $250), that Mr Alhawarin let
   Williams use his car and he paid for the insurance, etc. Likewise, because Webb was living at the
   apartment with Williams, she would have obviously been aware of how often Mr. Alhawarin
   visited the premises. Williams has never said that she refraind from ever talking with Webb. Thus,
   the bases for Webb’s statements are readily apparent.
          In sum, consistent with the holdings in Alabed, Singh, Manor and Ruhe, the Court finds
   that the risk of erroneous deprivation herein is far lower than it was in Ching and that the Plaintiffs
   have not established the probable value of requiring that Webb be cross-examined by them when
   they have not indicated that they attempted to get evidence from her by way of asking her to submit
   another statement such as the one Williams supplied to them.
          Turning to the third Mathews factor (i.e. the Government’s interest and the fiscal/
   administrative burdens that the additional or substitute procedural requirements would entail), one
   must first consider the current procedures delineated for I-130 process itself. Normally, there is
   no statutory or regulatory duty to conduct evidentiary hearings in I-130 petition situations. See
   Ruhe, 2019 WL 4492953, at *8 (observing that the USCIS “ha[s] no statutory or regulatory duty
   to conduct evidentiary hearings in Form I-130 cases”). The petitioner submits the application plus
   concomitant documents and evidentiary submissions in writing (as set out in the instructions on
   the agency form) to the Department of Homeland Security. See 8 C.F.R. § 103.2(a)(1), (b)(1).
   Upon receipt of the petition and other documents, the USCIS may require the taking of testimony,
   and may direct any necessary investigation; but that taking of testimony appears to be in the form
   of sworn affidavits and not live testimony at a hearing. See 8 C.F.R. § 103.2(b)(7).

                                                         27
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 29 of 31 Page ID #:2605




          If the evidence received along with the petition establishes eligibility, the USCIS will
   approve the benefit request, “except that in any case in which the applicable statute or regulation
   makes the approval of a benefit request a matter entrusted to USCIS discretion, USCIS will
   approve the benefit request only if the evidence of record establishes both eligibility and that the
   petitioner or applicant warrants a favorable exercise of discretion.” See 8 C.F.R. § 103.2(b)(8)(i).
   On the other hand, if the submitted materials show ineligibility, the petition will be denied. Id. If
   all required initial evidence does not demonstrate eligibility, the USCIS in its discretion may deny
   the application or may request additional evidence. Id. at § 103.2(b)(8)(ii).
          If the USCIS intends to deny the petition, it must give the petitioner a written “notice of
   intent to deny” which must provide the petitioner with (1) adequate notice, (2) sufficient
   information upon which to respond, and (3) a deadline for the response which may not exceed
   twelve weeks. Id. at § 103.2(b)(8)(iv). The petitioner “shall be permitted to inspect the record of
   the proceeding which constitutes the basis for the decision” except those portions which are based
   on classified information. Id. at § 103.2(b)(16). If the decision to deny the application “is based
   on derogatory information considered by the Service and of which the applicant or petitioner is
   unaware, he/she shall be advised of this fact and offered an opportunity to rebut the information
   and present information in his/her own behalf before the decision is rendered, except as provided
   in paragraphs (b)(16)(ii), (iii), and (iv) of this section [which relates to classified information].
   Any explanation, rebuttal, or information presented by or in behalf of the applicant or petitioner
   shall be included in the record of proceeding.” Id. at § 103.2(b)(16)(i).
          “When a Service officer denies an application of petition filed under § 103.2 . . . , the
   officer shall explain in writing the specific reasons for denial.” Id. at § 103.3(a)(1)(i). Where the
   denial is appealable, the officer must state the appellate jurisdiction and furnish the appropriate
   appeal form. Id. at § 103.3(a)(1)(iii).
          In sum, the I-130 petition process does not normally involve hearings or the taking of live
   testimony with a concomitant opportunity to cross-examine witnesses. Additionally, it has been
   held that “[t]he strict rules of evidence governing the admissibility of hearsay in judicial
   proceedings are not applicable to administrative hearings.” See Marlowe v. U.S. Immigration and
   Naturalization Service, 457 F.2d 1314, 1315 (9th Cir. 1972) (per curiam). The mere fact that an
   immigration judge considers a sworn written statement that contains hearsay without allowing the
   alien petitioner to cross-examine the declarant does not automatically give rise to a due process

                                                        28
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 30 of 31 Page ID #:2606




   deprivation. See Villegas-Valenzuela v. INS, 103 F.3d 805, 812 (9th Cir. 1996).
            If Plaintiffs are attempting to contend that the USCIS was obligated to produce Webb at
   some hearing before being allowed to consider her sworn statement, that proposed procedural
   requirement would strongly impact the third Mathews factor as to the Government’s interest,
   including the function involved and the fiscal and administrative burdens. In Ching, USCIS based
   its marriage fraud determination solely on a six-sentence statement from an ex-spouse during the
   course of the current I-130 petition, and the petitioner submitted compelling rebuttal evidence.28
   Here, however, the Agencies did not rely solely or even primarily on Webb’s statement. Instead,
   the Agencies relied heavily on Williams’s June 2010 Statement, which is the biggest obstacle
   facing Plaintiffs. Plaintiffs suggest that a cross-examination of Webb would rebut Webb’s claims
   that “[Williams] received money, cars, cameras, for the marriage” and that “[Mr. Alhawarin] never
   spent the night or got dressed at the [marital residence].”29 Alhawarin MSJ at 7-8. However, they
   have not offered any theory for how it would bolster their argument that the June 2010 Statement
   was coerced. See, e.g., Dhillon v. Mayorkas, 537 F. Appx. 737 (9th Cir. 2013) (finding that the
   process afforded as to I-130 petitions was adequate because appellants had not provided “any
   theory under which the cross examination they seek would have enhanced or altered the
   adjudication of [appellants’] petition”). As noted earlier, while the BIA did rely in part on Webb’s
   statement for corroborating Williams’ June 2010 Statement, the BIA also found the June 2010
   Statement more credible based on the fact that it was self-incriminating (whereas Plaintiffs have
   not identified how the December 2010 Statement is self-incriminating as opposed to self-serving).
            Applying the “case-specific” analysis of the factors set forth in Mathews in the present
   matter leads to a very different result in this litigation as opposed to the result in Ching. See
   Alabed, 691 F. Appx. at 432. As a result, the Court finds that Plaintiffs’ due process rights were


            28
                The Circuit in Ching described the ex-spouse’s statement as consisting of six short sentences whereas the
   beneficiary submitted “a three-page, single-spaced, 21-paragraph sworn declaration . . . describing in excruciating
   detail her intimate relationship with [the ex-spouse].” See 725 F.3d at 1153. Further, the Circuit stated that “In this
   case, it is not possible to determine that [the ex-spouse’s] statement is true and that Ching’s is false solely by reading
   them. In addition, Ching presented substantial and − at this stage − uncontested documentary evidence to corroborate
   her claim that the marriage was bona fide. Therefore, under the specific circumstances of this case, due process
   required a hearing with an opportunity for Ching to confront the witnesses against her.” Id. at 1159.
            29
               Plaintiffs argue that this is directly contradicted by Williams’s later testimony at the bond hearings that
   “Mr. Alhawarin would come to the home 2-3 times a week in the evening to hang out and spend time together,” but
   that testimony does not indicate that he stayed overnight at the residence. Moreover, the cited testimony was preceded
   by Williams’ emphatic and repeated assertions that she and Mr. Alhawarin never lived together. Williams in her
   testimony also admitted receiving monthly rent money, the use of Mr. Alhawarin’s car, his payment of insurance, etc.

                                                                   29
Case 2:17-cv-03444-GW-AFM Document 163 Filed 11/17/20 Page 31 of 31 Page ID #:2607




   not violated herein in regards to the Agencies’ consideration of Webb’s statement under oath
   without concomitantly requiring the USCIS to conduct a formal hearing wherein Plaintiffs would
   have been allowed to cross-examine Webb.30
   IV. Conclusion
           For the reasons stated above, the Court grants Defendants’ Motion for Summary Judgment
   and denies Plaintiffs’ Motion for Summary Judgment. Defendants are to prepare a proposed
   judgment forthwith.




           30
              It is not established in the record whether Webb was locatable and available to be cross-examined in or
   after August of 2013 (when the USCIS issued its NOID as to Mrs. Alhawarin’s I-130 petition). Webb executed her
   statement in October of 2010.

                                                              30
